Case 1:20-cv-00118-GNS Document 1-1 Filed 07/14/20 Page 1 of 11 PageID #: 11




                     Exhibit A
                             Case 1:20-cv-00118-GNS Document 1-1 Filed 07/14/20 Page 2 of 11 PageID   #: 1206/ 19/2020
                                                                                              Gen erated:

     AOC-S-105 Sum Code: CI                                                                                                   ~p,~TH OF                      Case Number 20-CI-00077
                                                                                                                         ~,+~EO WF gj o~~~
   Rev. 7-99
                                                                                                                                               G                      Court CI
                                                                                                                                               ~
   Commonwealth of Kentucky                                                                                              o~                    ~                      County ADAIR
                                                                                                                                 Of0   WE EP
   Court of Justice
   CR 4.02; Cr Official Form 1
                                                                                                                         Civil Summons
  Plaintiff, ESTATE OF WINFRED COWAN, BY & THROUGH ITS , ET AL VS. LP CO, Defendant


              LP COLUMBIA KY, LLC - DB/A, SIGNATURE HE
              AT SUMMIT MANOR REHAB & WELLNESS CTR
              421 WEST MAIN STREET
                                                                                                                                                                                 ORIGINAL
              FRANKFORT                    KY 40601


 The Commonwealth of Kentucky to the above-named Defendant(s):

You are hereby notified that a legal action has been filed against you in this court demanding relief as shown on the document
delivered to you with summons. Unless a written defe"nse is made by you or by an attorney on your behalf within twenty (20) days
following the day this paper is delivered to you, judgment by default may be taken against you for the relief demanded in the
attached complaint.

The name(s) and address(es) of the party or parties demanding such relief against you or his/her (their) attorney(s) are shown on
the document delivered to you with this summons.



                                                                                                                                                           Circuit/District Clerk, DENNIS LOY

                                                                                                                                                   By     M                                     , DC
                                                                                                                                                   Date: 06/19/2020

                                                                I'roof of Service                                                                                                                ,.
      ~'(`ilis Surrimons was served by deliveriiag a'true'copy andt(ie Connplaint (or otlier .iiiitiatuig docwnent)
             To:
 [ ] Not Served because:
 Date: .~__ ----                                       2— -                                                                               ----
                                                                                                                                                            Servedby




CI        20-CI-00077
ESTATE OF WINFRED COWAN, BY & THROUGH ITS , ET AL VS. LP CO


IIIIIII IIIII IIII IIIII IIII IIIIIII IIIII III IIIIII IIIII IIIII IIIII IIIII IIII IIIII IIIII IIIII IIIII IIIII IIII
                              Case 1:20-cv-00118-GNS Document 1-1 Filed 07/14/20 Page 3 of 11 PageID  #: 13
                                                                                               Generated: 06/ 19/2020

     AOC-S-105 Sum Code: CI                                                                                              ~p,~TH OF~                  Case Number 20-CI-00077
    Rev. 7-99                                                                                                         ~°~~k° WE s~~° ~
                                                                                                                                     c                      Court CI

    Commonwealth of Kentucky                                                                                                                             County ADAIR
    Court of Justice
    CR 4.02; Cr Official Form 1
                                                                                                                      Civil Summons
   Plaintiff, ESTATE OF WINFRED COWAN, BY & THROUGH ITS , ET AL VS. LP' CO, Defendant


               SIGNATURE HEALTHCARE, LLC,
               SERVE: CORPORATION SERVICE COMPANY
               421 WEST MAIN STREET                                                                                                                         *
               FRANKFORT                 KY 40601


  The Commonwealth of Kentucky to the above-named Defendant(s):

  You are hereby notified that a legal action has been filed against you in this court demanding relief as shown on the document
  delivered to you with summons. Unless a written defense is made by you or by an attorney on your behalf within twenty (20) days
  following the day this paper is delivered to you, judgment by default may be taken against you for the relief demanded in the
  attached complaint..                                                                                                         `

  The name(s) and address(es) of the party or parties demanding such relief against you or his/her (their) attorney(s) are shown on
  the document delivered to you with this summons. .



                                                                                                                                                 Circuit/District Clerk, DENNIS LOY

                                                                                                                                         By   ,g[j                                    , DC
                                                                                                                                         Date: 06/19/2020




 CI  20-CI-00077
 ESTATE OF WINFRED COWAN, BY & THROUGH ITS , ET AL VS. LP CO


I III III II II I IIIII IIII IIIIIII IIIII III IIIIII IIIII IIIII IIIII IIIII IIII IIIII IIIII IIIII I I IIIII IIII
Case 1:20-cv-00118-GNS Document 1-1 Filed 07/14/20 Page 4 of 11 PageID #: 14




                          COMMONWEALTH OF KENTUCKY
                              29TH JUDICIAL CIRCUIT
                              ADAIR CIRCUIT. COURT
                             CASE NO: 20-CI- D 77

ESTATE OF WINFRED COWAN, by and through its
Administratrix, DENESA McCANN

and

ESTATE OF VIRGINIA LEE ROWE, by and through its
Administratrix, LISA WALKUP

.~

BILLIE B. CROSBY, By and Through His Attorney-in-Fact,
DEBRA HARRELSON

and

EDNA MELSON , By and Through Her Attorney-In-Fact,
DONNIE MELSON                                                          PLAINTIFFS



vs ... COMPLAINT .


LP COLUMBIA KY, LLC
d/b/a SIGNATURE HEALTHCARE AT SUMMIT
MANOR REHAB & WELLNESS CENTER

      SERVE:         Corporation Service Company
                     421 West Main Street
                     Frankfort, KY 40601                                   DENNIS LOY, C

SIGNATURE HEALTHCARE, LLC.
                                                                              JUR9 19

      SERVE:         Corporation Service Company
                     421 West Main Street
                     Frankfort, KY 40601                             DEFENDANTS



      Comes now the Plaintiffs, Billie B. Crosby ("Mr. Crosby), Edna Melson ("Ms. Melson"),

Estate of Winfred Cowan, by and througli its Administratrix, Denesa McCann ("Estate of
                                            1
    Case 1:20-cv-00118-GNS Document 1-1 Filed 07/14/20 Page 5 of 11 PageID #: 15

❑




    Winfred Cowan") and Estate of Virginia Lee Rowe, by and through its Administratrix, Lisa

    Walkup ("Estate of Virginia Lee Rowe") by counsel, and for their respective Complaints filed

    herein, state as follows:

                                PARTIES, JURISDICTION AND VENUE

           1.      Plaintiffs Billie B. Crosby is and was at all other times and dates material hereto a

    resident of Adair County, Kentucky.

           2.      Plaintiffs, Edna Melson is and was at all times and dates material hereto a resident

    of Adair County, Kentucky.

           3.      Plaintiffs, Estate of Wiiifred Cowan is all relevant times herein an estate

    established by the Adair County District Court on June 17, 2020. Denesa McCann was

    appointed Administratrix of said estate by Order on that date.

           4.      Plaintiffs, Estate of Edna Melson is . at all relevant times herein an estate

    established by the Adair County District Court on June 17, 2020. Lisa Walkup was appointed the

    administratrix of said estate by Order on that date.

           5.      Upon reasonable information and belief, DEFENDANT, .LP COLUMBIA KY,

    LLC d/b/a SIGNATURE HEALTHCARE AT SUMMIT MANOR REHAB & WELLNESS

    CENTER ("SUMMIT MANOR"), is and was at all relevant times herein a Delaware corporation

    that operates a long term care facility, as defined in KRS 216.510 et seq.,' in Adair County,

    Kentucky. Upon reasonable information and belief, Signature Healthcare, LLC. is the parent

    company and sole owner of LP Columbia, KY, LLC. and has sole control and dominion over LP

    Columbia, KY LLC and is headquartered at 12201 Bluegrass Parkway, Louisville, KY.

           6.      This Court has jurisdiction over this matter pursuant to KRS § 23A.010.

            7.     Venue is proper in this Court as the alleged negligence, injuries and deaths

    occurred in Adair County, Kentucky.
                                                     K
    Case 1:20-cv-00118-GNS Document 1-1 Filed 07/14/20 Page 6 of 11 PageID #: 16

t




                                                 FACTS

            8.     On or about March 2, 2020 Mr. Crosby was admitted to the long term care facility

    owned and/or operated by DEFENDANTS.

           9.      Mr. Crosby was a resident and tinder the care of DEFENDANTS from the above-

    referenced date until March 30, 2020 when he was sent to T.J. Healthcare in Columbia,

    Kentucky for kidney failure and blood clots he sustained while in the care of DEFENDANTS.

           10.     During his stay at the facility owned and/or operated by DEFENDANTS, and

    because of the injuries referenced above Mr. Crosby endured medical costs, excruciating mental

    and physical pain and suffering and humiliation.

           11.     Ms. Melson was a resident at the facility operated by DEFENDANTS when she

    was diagnosed with Covid-19 on Apri123, 2020

           12. 1 Ms. Melson was sent to T.J. Healthcare in Columbia, Kentucky where she as

    admitted; it took. weeks in order for her 'to recover from Covid 19. Ms. Melsori was also

    diagnosed as being dehydrated and malnourished.

           13.     During her stay at the facility owned and/or operated by DEFENDANTS, and

    because of the injuries referenced above Ms. 1Vlelson endured medical costs, excruciating mental

    and physical pain and suffering and htimiliation.

           14.     Om or about April 6, 2020 Mr. Cowaii was a resident and under the care of

    DEFENDANT when he.was diagnosed with a high fever and was transferred to T.J. Healthcare

    in Columbia, Kentucky,

           15.     Mr. Cowan was subsequently transferred - to T.J. Healthcare in Glasgow,

    Kentucky. .

           16.     Mr. Cowan was diagnosed with Covid-19 and passed away on Apri127, 2020.



                                                    3
Case 1:20-cv-00118-GNS Document 1-1 Filed 07/14/20 Page 7 of 11 PageID #: 17




        17.. During his stay at the facility owned and/or operated by DEFENDANTS, and

because of the injuries referenced above Mr. Cowan endured medical costs, excruciating mental

and physical pain and suffering and humiliation and ultimately death.

        18.    On or about March 9, 2020 Ms. Rowe was admitted as a resident and under the

care of DEFENDANTS.

        19.    Ms. Rowe was a resident and under the DEFENDANTS' care when she was

diagnosed with.Covid-19 on Apri123, 2020.

        20..   Ms. Rowe died as a result of complications from Covid-19 on May 2, 2020.

        21.    During her stay at the facility owned and/or operated by DEFENDANTS, and
                  ~
because of the injuries referenced above Ms: Rowe endured medical costs, excruciating mental

and physical pain and suffering and humiliation and ultimately death.

                                    COUNT I
                      NEGLIGENCE AND/OR RECKLESS CONDUCT

        22..   PLAINTIFFS realleges and reaffirms each and every averment contained in

numerical paragraphs 1' to 21 of the Complaint filed herein as if fully written out herein.

        23.    DEFENDANTS had a duty to provide reasonable ' and ordinary care and to

exercise the degree and skill required of healthcare facilities in the Commonwealth of Kentucky

and care that was consistent with the expertise that DEFENDANTS presented to the community

at large.

        24. , DEFENDANTS provided and/or failed to provide medical and/or nursing

services to Plaintiffs in such a negligent, grossly negligent and with reckless disregard to the

well-being of Plaintiffs so as to deviate from the acceptable standards of care of a reasonable and

prudent nursing home or a long term healthcare facility.




                                                 CI
    Case 1:20-cv-00118-GNS Document 1-1 Filed 07/14/20 Page 8 of 11 PageID #: 18

0




            25.     As a direct and proximate result of the above negligence, carelessness and/or

    recklessness, Plaintiffs incurred medical expenses, suffered physical and mental pain, mental

    anguish, humiliation, loss of the enjoyment of life, and in some cases, death.

            26.     DEFENDANTS" actions and/or inaction were sufficiently egregious to entitle

    Plaintiffs to punitive damages under Kentucky common law and/or KRS § 411.184.

            27.     Plaintiff's damages exceed the minimum jurisdictional.amount for this Court.



                                             COUNT II
                                      VIOLATION OF KRS 216.515

            28.     Plaintiffs reallege and reaffirm each and every averment contained in numerical

    paragraphs 1 to 27 of the Complaint filed herein as _if fully -written out herein.

            29.     DEFENDANTS violated several of Plaintiffs' statutory rights pur.suant to KRS

    216.515 as a patient at the facility owned and/or operated by DEFENDANTS.

            30.     As a direct and proximate result of the above violations Plaintiffs incurred

    medical expenses, suffered physical and mental pain, mental anguish, humiliation and sustained

    loss of the enjoyment of life, and in some cases, death.

            31.    Pursuant to KRS 216.515(26), Plaintiffs are entitled to recover actual and punitive

    damages for said deprivations or infringements of his statutory rights.

            32.    Pursuant to KRS 216.515(26), Plaintiffs are entitled to recover reasonable

    attorney's fees, costs and damages for said deprivations or infringements of his statutory rights.

            33.    PLAINTIFFS' damages exceed the minimum jurisdictional amount for this Court.

                                           . COUNT III
                                         NEGLIGENCE PER SE

           34.     Plaintiff realleges and reaffirms each and every averment contained in numerical

    paragraphs 1 to 33 of the Complaint filed herein as if fully written out herein.
                                                      5
     Case 1:20-cv-00118-GNS Document 1-1 Filed 07/14/20 Page 9 of 11 PageID #: 19

Fl



             35.     DEFENDANTS had a duty to comply with all the above cited statutes.

             36.     Plaintiffs were members of the class of persons that -the above statutes were

      enacted to protect, thereby allowing Plaintiffs to adopt said statutes and any regulations

     promulgated under said statutes as the standard of care for measuring DEFENDANTS' conduct.

             37.     DEFENDANTS failed to comply with the above cited statutory duty of care, and

     as a direct and proximate result of the above failures, Plaintiffs iiicurred medical expenses,

      suffered physical and mental pain, mental anguish, humiliation and sustained loss of the

      enjoyment of his life, and in some cases death.

             38.     DEFENDANTS' actions and/or inaction were sufficiently egregious to entitle

     Plaintiffs to punitive damages under Kentucky common law and/or KRS § 411.184.

             39.     Plaintiffs damages exceed the minimum jurisdictional amount for this Court.


                                              COUNT IV
                                           WRONGFUL DEATH

             40.     Plaintiffs, Estate of Winfred Cowan and Estate of Virginia Lee Rowe realleges

     and reaffirms each and every averment contained in numerical paragraphs 1 to 39 of the

     Complaint filed herein as if fully written out herein.

             41.     Mr. Cowan and Ms. Rowe's deaths were caused by the negligent, grossly

     negligent, the reckless disregard for his safety and/or the wrongful acts of DEFENDANT and is

     actionable pursuant to KRS 411.130.

             42.    These Plaintiffs are entitled to recover compensatory damages, punitive damages,

     including but not limited to the fitneral expenses, expenses for administration of the estate and

     medical expenses.

             43.    DEFENDANTS actions and/or inaction were sufficiently egregious to entitle

     PLAINTIFFS to punitive damages under Kentucky common law and/or KRS § 411.184.
                                                        0
Case 1:20-cv-00118-GNS Document 1-1 Filed 07/14/20 Page 10 of 11 PageID #: 20




          44.    These Plaintiffs damages exceed the miriimum jurisdictional amount for this

 Court.

                                         COUNT V
                                   BREACH OF CONTRACT.

          45.   All Plaintiffs reallege and reaffirm each and every averment contained in

 numerical paragraphs 1 to 44 of the Complaint filed herein as if fully written out herein.

          46.   DEFENDANTS and Plaintiffs entered into a fully binding . and enforceable

 contract whereby DEFENDANTS was obliged to provide adequate' care to Plaintiffs consistent

 with the above state regulations and the acceptable standards of care of a reasonable and prudent

 nursing home or a long term healthcare facility.

          47.   DEFENDANTS breached said contract by failing to provide such care to

 Plaintiffs

          48.   Accordingly, Plaintiffs seeks to recover all amounts paid to DEFENDANTS for

 their care.

          49.   Plaintiffs damages exceed the minimum jurisdictional amount for this Court.



          WHEREFOkE,Plaiiitiffs demand as follows:

          1.    Judgment against DEFENDANTS, in such an amount that will fairly compensate

 Plaintiffs for the above injuries and damages as set forth in this Complaint, with interest thereon

 at the highest legal rate for the maximum duration allowed by law;

          2.    For all interest as allowed by law;

          3.    Judgment against DEFENDANTS for punitive damages;

          4.    Trial by jury;




                                                    7
Case 1:20-cv-00118-GNS Document 1-1 Filed 07/14/20 Page 11 of 11 PageID #: 21




        5.     For the right to amend this Complaint to add other claims and parties as the proof

               allows; .

        6.     For costs expended herein including attorney's fees; and

        7.     For any and all other relief to which Plaintiffs may be entitled, including the right

 to amend this Complaint if such should become necessary.


                                      Respectfully stibmitted;




                                      300 Monument Square
                                      P.O. Box 25
                                      Jamestown, KY 42629
                                      Tel. (270) 343-3100
                                      Fax (270)343-2355
                                      dgh@russellcounlylaw.com
                                      Counsel for Plaintiffs



                                     . /John A. Bahe/
                                       John A. Balie
                                       BAHE COOK CANTLEY & NEFZGER PLC
                                       1041 Goss Avenue
                                       Louisville, Kentucky 40217                              .
                                     Tel. (502) 587-2002
                                     Fax (502) 587-2006
                                     johnCc~bccnlaw.com .
                                    Counsel for PlaintiffS




                                                51
